11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

Juan Manuel Alday,                         * From the 29th District Court
                                             of Palo Pinto County
                                             Trial Court No. 16179.

Vs. No. 11-17-00298-CR                     * March 8, 2018

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Willson, J.,
                                             Bailey, J., and Wright, S.C.J., sitting
                                             by assignment)


      This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.